 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT entered into on September 11, 2012, to be effective as of
July 1, 2012 (the “Effective Date”), by and between MISONIX, INC., a New York
corporation, with principal offices at 1938 New Highway, Farmingdale, New York
11735 (“Employer”), and MICHAEL A. McMANUS, JR., with his address at 100 White
Plains Road, Bronxville, New York 10708 ("Executive").

 

A.Employer is engaged in the business of developing, manufacturing and/or
marketing therapeutic ultrasound medical device products (“Employer’s
Business”);

 

B.Employer and Executive have previously entered into that certain Employment
Agreement, dated as of July 1, 2009, as amended, which Employment Agreement
expired on June 30, 2012; and

 

C.Employer and Executive desire to enter into a new employment agreement as
follows:

 

1.Employment

 

(a)During the Term of Employment as defined in Section 2, Employer agrees to
employ Executive as an executive, subject to the overall direction and control
of the Board of Directors of Employer (the “Board”). Executive agrees to act in
the foregoing capacity, in accordance with the terms and conditions contained in
this Agreement. Executive will have, at all times during the term of this
Agreement, the title of President and Chief Executive Officer.

 

(b)Executive shall devote substantially all of his working time to Employer's
Business as conducted from time to time. It is agreed that Executive’s service
on the board of directors of the other companies described on the attached list
is acceptable. Executive shall render services, without additional compensation,
in connection with the operation of Employer's Business, including activities of
affiliates and subsidiaries of Employer as may exist from time to time.
Executive also agrees to serve as a member of the Board, if elected, and/or any
subsidiaries or affiliates, without additional compensation therefor.

 

2.Term

 

The term of Executive's employment under this Agreement shall commence on the
Effective Date (the “Commencement Date”) and end on June 30, 2013 (the "Initial
Term"). Thereafter, this Agreement shall be automatically renewed and extended
for consecutive one year renewal terms, unless either party sends to the other
party a notice of non-renewal at least ninety (90) days prior to the expiration
of the Initial Term or any then-current renewal term (each, a "Renewal Term").
The Initial Term and each Renewal Term are subject to earlier termination as set
forth in Section 5. The actual term of employment is defined as the "Term of
Employment."

 

 

 

 

3.Compensation

 

(a)Employer shall pay to Executive an annual base salary of Two Hundred
Eighty-Three Thousand Two Hundred Fifty and 00/100 ($283,250.00) Dollars (the
“Annual Base Salary”) per annum during the Term of Employment. All payments
shall be made in equal monthly installments, in arrears, or such other
installments as may be consistent with the payroll practices of Employer for its
executives.

 

(b)In addition to the compensation set forth in Section 3(a), Executive shall
receive an annual bonus based on Executive’s achievement of his annual goals and
objectives as determined by the Compensation Committee of the Board of Directors
(the “Compensation Committee”). The Compensation Committee shall determine the
annual goals and objectives no later than the date on which the Board approves
Employer’s annual budget. Any payments to be made under this Section 3(b) shall
be paid within ninety (90) days of the end of the fiscal year for which such
incentive bonus relates.

 

4.Additional Executive Benefits

 

(a)Employer shall reimburse Executive for all expenses reasonably incurred by
Executive in connection with the performance of Executive's duties under this
Agreement against Executive's pre-submitted documented vouchers for such
expenses. Executive shall be entitled to the use of an automobile, at the
Company’s expense.

 

(b)Executive shall be entitled to five (5) weeks of vacation each year (no more
than three (3) of which shall be in the same six month period) and all other
general medical and executive benefit plans (including profit sharing or pension
plans) as shall have been established and are continuing for executives of
Employer; to the extent possible, Executive shall be immediately qualified for
such benefits.

 

(c)Executive shall be entitled to the severance benefits set forth in Exhibit A
hereto.

 

5.Termination

 

(a) Employer may terminate this Agreement for cause.

 

(b) "Cause" within the meaning of this Agreement shall mean:

 

i.Executive's breach of the provisions of Section 6 hereof.

 

2

 

 

ii.Failure by Executive to comply in any material respect with the terms of this
Agreement, if any, or any written policies or directives of the Board as
determined by the Board in good faith in its sole discretion, which has not been
corrected by Executive within ten (10) days after written notice from Employer
of such failure.

 

iii.Physical incapacity or disability of Executive to perform the services
required to be performed under this Agreement. For purposes of this Section 5(b)
iii., Executive's incapacity or disability to perform such services for any
cumulative period of one hundred twenty (120) days during any twelve-month
period, or for any consecutive period of ninety (90) days, shall be deemed
"cause" hereunder.

 

iv.Executive is convicted of, pleads guilty to, confesses to any felony or any
act of fraud, misappropriation or embezzlement.

 

v.Executive engages in a fraudulent act or dishonest act to the damage or
prejudice of Employer and its affiliates or in conduct or activities damaging to
the property, business or reputation of Employer and its affiliates, all as
determined by the Board in good faith in its sole discretion.

 

(c) If Employer notifies Executive of its election to terminate this Agreement
for cause, this termination shall become effective at the time notice is deemed
to have been given in accordance with Section 9 hereof and all payments earned
and due Executive shall be paid in full at that time.

 

(d) This Agreement shall automatically terminate upon the death of Executive.

 

(e) Executive may terminate his employment with Employer for “Good Reason” after
giving Employer five (5) business days notice and the opportunity to cure.
Termination by Executive of his employment for “Good Reason” shall mean
termination based upon (i) a significant diminution in Executive’s material
duties and responsibilities without Executive’s express written consent; or (ii)
a significant reduction by Employer in Executive’s Annual Base Salary. If
Executive terminates his employment for Good Reason with Employer, Employer
shall pay Executive an amount equal to two (2) times Executive’s total
compensation (Annual Base Salary plus bonus) at the highest rate paid Executive
for any fiscal year during the aggregate period of Executive’s employment by
Employer, payable in a lump sum within sixty (60) days of Executive’s
termination of employment. Notwithstanding the foregoing, Employer shall only be
obligated to make the payments set forth in this clause (e) after Executive
delivers to Employer an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to Employer of a resignation from all offices, directorships and
fiduciary positions with Employer, its affiliates and employee benefit plans.

 

3

 

 

(f) Executive may terminate his employment with Employer as a result of a
Constructive Termination (as defined in Section 5(i) of Exhibit A hereto).

 

6.Non-Competition and Non-Disclosure

 

(a)Notwithstanding any other provisions in this Agreement, nothing in this
Agreement shall prohibit Executive from acquiring or owning without disclosure
to Employer less than 1% of the outstanding securities of any class of any
competing corporation that are listed on a national securities exchange or
traded in the over-the-counter market.



(b)During and after the Term of Employment and for a period of eighteen (18)
months thereafter, Executive covenants and agrees that Executive shall keep
strictly confidential all non-public proprietary information which Executive may
obtain during the course of Executive's employment with respect to the business
practices, finances, developments, marketing, sales, customers, affairs, trade
secrets and other confidential information of Employer which shall remain
Employer's exclusive property and Executive shall not disclose the same, except
solely in the course of business on behalf of and for the benefit of Employer
pursuant to this Agreement, except to the extent that the same is then: (i)
publicly available without any act of Executive through a party not violating
its obligations to Employer; or (ii) required to be disclosed under the laws of
the United States or any state in any judicial or administrative proceeding.
Executive further agrees that immediately upon the termination of his employment
(irrespective of the time, manner or cause of termination), Executive will
surrender and deliver to Employer all (1) lists, books, records, memoranda and
data, computer discs, computer access codes, magnetic media, software, of every
kind relating to or in connection with Employer's Business and customers and
suppliers of Employer, and (2) all of Employer's personal and physical property.



(c)During the Term of Employment and for a period of eighteen (18) months
thereafter, Executive covenants and agrees that Executive shall not compete,
directly or indirectly, with Employer in (i) Employer's Business or (ii) such
other business as in the reasonable opinion of the Board is a competitor of
Employer.

 

(d)During the Term of Employment and for a period of eighteen (18) months
thereafter, Executive covenants and agrees that Executive shall not, alone or
with others, directly or indirectly:

 

i.solicit for Executive's benefit or the benefit of any person or organization
other than Employer, the employment or other services of any executive or
consultant of Employer; or

 

ii.solicit for Executive's benefit or the benefit of any person or organization
other than Employer, the employment of any executive of any customer of
Employer, to compete in an area of (i) Employer’s Business or (ii) such other
business as in the reasonable opinion of the Board is a competitor of Employer.

 

4

 

 

7.Representation and Indemnification

 

Executive hereby represents and warrants that he is not a party to any
agreement, whether oral or written, which would prohibit him from being employed
by Employer, and Executive further agrees to indemnify and hold Employer, its
directors, officers, shareholders and agents, harmless from and against any and
all losses, cost or expense of every kind, nature and description (including,
without limitation, whether or not suit be brought, all reasonable costs,
expenses and fees of legal counsel), based upon, arising out of or otherwise in
respect of any breach of such representation and warranty.

 

8.Resolution of Disputes

 

All disputes arising hereunder shall be finally determined by arbitration in the
City and State of New York in accordance with the rules of the American
Arbitration Association then obtaining, or any successor organization thereto.
Such arbitration shall be conducted by a three person panel, one of whom is
selected by each party and the third selected by the two arbitrators or, if the
arbitrators cannot agree, selected from the lists of the American Arbitration
Association. The arbitrators shall not have the power to abrogate, alter, modify
or amend any of the provisions of this Agreement. Any award entered by the
arbitrators shall be final and judgment thereon may be entered in any court
having jurisdiction. Each party shall bear its own costs in connection with such
arbitration. Notwithstanding the foregoing, Employer shall have the right to
seek injunctive relief to maintain the status quo and/or to prevent violation of
the terms thereof pending final determination of the rights and remedies of the
parties in an arbitration proceeding.

 

9.Notices

 

All notices shall be in writing and shall be delivered personally (including by
courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the parties at their address set forth at the beginning of this Agreement with
Employer’s copy being sent to Employer at its then principal office. Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, when transmitted, or, if mailed, forty-eight (48) hours
after the date of deposit in the mail. Any party may, by notice given in
accordance with this Section to the other party, designate another address or
person for receipt of notices hereunder. Copies of any notices to be given to
Employer shall be given simultaneously to: Wilk Auslander LLP, 1515 Broadway,
New York, New York 10036, Attention: Joel I. Frank, Esq.

 

5

 

 

10.Indemnification; Insurance

 

Executive shall be entitled to liability and expense indemnification,
advancement of expenses and reimbursement to the fullest extent permitted by
Employer’s current By-laws and Certificate of Incorporation, whether or not the
same are subsequently amended. During the Term, Employer will use commercially
reasonable efforts to maintain in effect directors’ and officers’ liability
insurance no less favorable to Executive than that in effect as of the date of
this Agreement.

 

11.Miscellaneous

 

(a)This Agreement shall be governed in all respects, including validity,
construction, interpretation and effect, by New York law (without regard to the
choice of law principles thereof).

 

(b)This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by an
authorized representative of Employer and by Executive or, in the case of a
waiver, by an authorized representative of Employer or by Executive, as the case
may be. No such written instrument shall be effective unless it expressly
recites that it is intended to amend, supersede, cancel, renew or extend this
Agreement or to waive compliance with one or more of the terms hereof, as the
case may be. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege, or any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.

 

(c)If any provision or any portion of any provision of this Agreement or the
application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Agreement, or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and such provision
or portion of any provision as shall have been held invalid or unenforceable
shall be deemed limited or modified to the extent necessary to make it valid and
enforceable; in no event shall this Agreement be rendered void or unenforceable.

 

(d)The headings to the Sections of this Agreement are for convenience of
reference only and shall not be given any effect in the construction or
enforcement of this Agreement.

 

6

 

 

(e)In the event of a Change in Control (as defined in Exhibit A), the terms of
this Agreement shall inure to the benefit of, and be assumed by, the successor
of Employer or the acquiring person in such Change in Control transaction. This
Agreement shall not be assignable by Executive, but it shall be binding upon and
shall inure to the benefit of his heirs, executors, administrators and legal
representatives.

 

(f)This Agreement constitutes the entire agreement and understanding between the
parties and supersedes all prior discussions, agreements and undertakings,
written or oral, of any and every nature with respect thereto.

 

(g)This Agreement may be executed by the parties hereto in separate counterparts
which together shall constitute one and the same instrument.

 

(h)In the event of the termination or expiration of this Agreement, the
provisions of Sections 6, 8, 9, 10 and 11 hereof shall remain in full force and
effect, in accordance with their terms.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date stated at
the beginning of this Agreement.

 

      MISONIX, INC.         By: /s/ Richard Zaremba     Name: Richard Zaremba  
  Title:   Senior Vice President                 and Chief Financial Officer    
      /s/ Michael A. McManus, Jr.     Michael A. McManus, Jr.

 

7

 

 

SCHEDULE A

 

BOARD COMMITMENTS

 

A. Schulman, Inc.

 

Novavax, Inc.

 

8

 

 



 

EXHIBIT A

SCHEDULE OF

SEVERANCE BENEFITS

 

Section 1. Eligibility For Benefits.

 

     (a) General Rules.

 

          (i) Subject to the requirements set forth in this Section 1, the
Company hereby grants the severance benefits delineated herein to Executive.

 

          (ii) Executive shall be eligible for benefits under this Schedule if
his employment with the Company terminates due to an Involuntary Termination
without Cause for a reason other than his death or Disability, or as a result of
a Constructive Termination, which in either case occurs: (x) during the period
not to exceed twenty-four (24) months after the effective date of a Change in
Control, or (y) before the effective date of a Change in Control, but after the
first date on which the Board and/or senior management of the Company has
entered into formal negotiations with a potential acquirer that results in the
consummation of a Change in Control (provided, however, that in no event shall a
termination of employment occurring more than one (1) year before the effective
date of a Change in Control be covered by this Schedule).

 

    (b) Other Requirements.

 

          In order to be eligible to receive benefits under this Schedule,
Executive must execute a general waiver and release of all legal claims against
the Company and its Affiliates and their representatives on a form satisfactory
to the Company.

 

     (c) Exceptions. Notwithstanding the foregoing:

 

          (i) If Executive’s employment is terminated by the Company for Cause
at any time, Executive terminates his employment voluntarily for a reason other
than a Constructive Termination (including termination of employment because of
Executive’s death or Disability), Executive’s employment terminates for any
reason, whether initiated by Executive or the Company, more than twenty-four
(24) months after the effective date of the Change in Control, or before the
beginning of formal negotiations with a potential acquirer of the Company’s
business or more than one year before the effective date of Change in Control
(even if formal negotiations with a potential acquirer have begun), Executive
shall not be eligible to receive Change in Control severance benefits under this
Schedule.

 

Section 2. Amount and Type Of Benefits; Limitations and Exceptions.

 

     Benefits payable under this Schedule are as follows and are subject to the
following limitations and exceptions:

 

     (a) The Company grants to Executive, and his dependents and beneficiaries
(if applicable), the following benefits:

 

          (i) All Accrued Compensation payable no later than sixty (60) days
after the later of the Termination Date or the effective date of the Change of
Control.

 

          (ii) In a single payment, in cash, Executive’s Pay, payable no later
than sixty (60) days after the later of the Termination Date or the effective
date of the Change in Control.

 

          (iii) For a period of twenty-four (24) months (the “Continuation
Period”), as determined by the Company, the Company shall, at its expense,
continue on behalf of the Executive and Executive’s dependents and beneficiaries
the following insurance benefits: any medical, dental, vision, hospitalization
and long term care benefits provided to Executive immediately prior to the
Termination Date; provided, however, that the Company’s obligation to provide
continuation coverage shall arise under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and shall apply only if Executive timely
elects COBRA coverage and Executive and his dependents are otherwise eligible
for benefits under COBRA. Accordingly, if Executive’s Termination Date precedes
the effective date of the Change in Control and Executive did not timely elect
COBRA coverage prior to becoming eligible for benefits under this Schedule, no
reimbursements or payments for health care continuation will be made by the
Company under this Section (unless Executive has received COBRA benefits
following his Termination Date, and/or is currently receiving those benefits at
the time of a Change in Control, in which case the Company will reimburse any
past COBRA premium costs and will pay for future coverage) in accordance with
the terms of this Section for the period specified above.

 

9

 

 

     The coverage and benefits (including deductibles and costs) provided
hereunder during the Continuation Period shall be no less favorable to Executive
and Executive’s dependents and beneficiaries, than the coverage and benefits
made available immediately prior to the Termination Date. the Company’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that Executive obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide Executive hereunder as long as the
aggregate coverages and benefits of the combined benefit plans are no less
favorable to Executive than the coverages and benefits required to be provided
hereunder.

 

The coverage and benefits (including deductibles and costs) provided hereunder
during the Continuation Period to Executive’s dependents and beneficiaries shall
not be affected by Executive’s being covered by Medicare.

 

          (iv) With respect to any stock option held by Executive that is
outstanding under any Company stock option or equity incentive plan at the time
Executive becomes eligible for benefits under this Schedule (either at the
Termination Date or upon the Change in Control if termination has already
occurred), the Company agrees that, at the time of the Termination Date or
Change in Control, as applicable, the Executive shall be given a period of (i)
ninety (90) days for stock options granted under any of the Company’s Employee
Stock Option Plans adopted prior to 2005 and (ii) two (2) years for stock
options granted under the Company’s 2005 Employee Equity Incentive Plan, 2009
Employee Equity Incentive Plan and any Plan adopted after the effective date of
this Schedule following his Termination Date in which to exercise the options to
the extent such options are otherwise vested and exercisable as of the
Termination Date under the terms of the applicable stock option agreement(s) and
plan(s), but provided that no exercise may occur later than the expiration date
of the option as set forth in the applicable option agreement or plan.
Notwithstanding the above, this clause (iv) shall not apply to stock options
that have expired (including after any post-termination exercise period) at the
time Executive becomes eligible for benefits under this Schedule. The foregoing
agreement shall not apply to any stock options that already have a one year or
greater post-termination exercise period. Executive acknowledges that, by
agreeing to an offer to extend the exercise period in this manner, his stock
options may be converted from an incentive stock option into a non-statutory
stock option.

 

          (v) This clause (v) applies only to stock options issued to Executive
under any Company stock option or equity incentive plan after the effective date
of this Schedule (“New Option Grants”). With respect to any New Option Grants
that are outstanding at the time Executive becomes eligible for benefits under
this Schedule, the vesting and exercisability of such New Option Grants shall be
accelerated in full, and the Option shall be considered 100% vested, as of the
date Executive becomes entitled to benefits hereunder. This provision shall not
apply to any stock option that contains a more favorable vesting provision under
the applicable stock option agreement or any individually negotiated agreement
(such as 100% “single trigger” vesting upon a Change in Control). It is possible
that Executive may terminate employment, and his stock options may have expired
(without being exercised) before a subsequent Change in Control transaction
(although Executive may still be entitled to benefits under this Schedule in
that instance). In that case, no accelerated vesting shall occur under this
provision as to an already expired stock option.

 

     (b) All fringe benefits not otherwise covered by this Schedule (such as,
but not limited to, pension/retirement, life insurance, disability coverage and
other welfare benefits) shall terminate as of Executive’s Termination Date
(except to the extent that the specific plans or programs provide for extended
coverage or if any conversion privilege is available thereunder).

 

     (c) Parachute Payments.

 

          (i) Notwithstanding the above, if any payment or benefit that
Executive would receive under this Schedule, when combined with any other
payment or benefit he receives that is contingent upon a Change in Control
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (“Excise Tax”), then such Payment
shall be either (x) the full amount of such Payment or (y) such lesser amount
(with Payments being reduced in the order and priority established by the
Committee) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. Executive shall be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this Schedule, and Executive will not be
reimbursed by the Company for any such payments.

 

          (ii) The Company shall attempt to cause its accountants to make all of
the determinations required to be made under Section 2(c)(i), or, in the event
the Company’s accountants will not perform such service, the Company may select
another professional services firm to perform the calculations. the Company
shall request that the accountants or firm provide detailed supporting
calculations both to the Company and Executive prior to the Change in Control if
administratively feasible or subsequent to the Change in Control if events occur
that result in parachute payments to Executive at that time. For purposes of
making the calculations required by Section 2(c), the accountants or firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith determinations concerning the application of
the Code. The Company and Executive shall furnish to the accountants or firm
such information and documents as the accountants or firm may reasonably request
in order to make a determination under this Section 2(c). The Company shall bear
all costs the accountants or firm may reasonably incur in connection with any
calculations contemplated by Section 2(c). Any such determination by the
Company’s accountants or other firm shall be binding upon the Company and
Executive, and the Company shall have no liability to Executive for the
determinations of its accountants or other firm.

 

10

 

 

     (d) Any provisions contained in the Company’s stock option or equity plans,
or contained in Executive’s individual stock option agreement(s) with the
Company, regarding the accelerated vesting or exercisability of stock options or
awards upon a Change in Control shall continue to apply and may be supplemented
by, but shall not be superseded by, the terms of this Schedule.

 

Section 3. Time Of Payment And Form Of Benefit; Indebtedness.

 

     (a) Cash benefits under this Schedule, less applicable tax withholdings,
shall be paid to Executive in a lump sum. The Company reserves the right to
determine the timing of such payments, provided, however, that all payments
under this Schedule shall be completed within sixty (60) days after Executive’s
Termination Date or, in the case where Executive’s Termination Date precedes a
Change in Control, sixty (60) days after the effective date of the Change in
Control (subject to the provisions requiring later payment set forth in Section
3(c) below). Notwithstanding the above, no payment shall be made under this
Schedule prior to the last day of any waiting period or revocation period as
required by applicable law in order for the general waiver and release of legal
claims required by Section 1(b) of this Schedule to be effective; provided,
however, that in any event such payment is made no later than two and one-half
(2-1/2) months following the calendar year in which the later of the Termination
Date or effective date of the Change in Control occurs.

 

     (b) If Executive is indebted to the Company at his payment date, the
Company reserves the right to offset any payments under this Schedule by the
amount of such indebtedness.

 

(c) Notwithstanding anything to the contrary herein, in the event the severance
benefits described herein are subject to the provisions regarding deferred
compensation set forth in Section 409A of the Code, then any payments to
Executive shall not be made until the earliest date sufficient to avoid the
imposition of tax or penalties under Section 409A.

 

Section 4. Right To Interpret Schedule; Binding Nature Of Schedule.

 

     (a) Exclusive Discretion. The Committee shall have the exclusive discretion
and authority to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of this Schedule, including, but not limited to, the amount of
benefits paid under this Schedule. The interpretations, computations and other
actions of the Committee shall be binding and conclusive on all persons.

 

     (b) Binding Effect On Successor To Company. This Schedule shall be binding
upon any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under this Schedule, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as used in this Schedule, shall mean the Company as hereinafter
defined and any successor or assignee as described above which by reason hereof
becomes bound by the terms and provisions of this Schedule, and the term “Board”
shall refer to the Board of Directors of any such surviving or continuing
entity.

 

Section 5. Definitions.

 

     Capitalized terms used in Schedule, unless defined elsewhere in this
Schedule or in the Agreement to which it forms a part thereof, shall have the
following meanings:

 

     (a) Accrued Compensation means an amount which includes all amounts earned
or accrued through the Termination Date but not paid as of the Termination Date,
including (i) Pay, (ii) reimbursement for reasonable and necessary expenses
incurred by Executive on behalf of the Company during the period ending on the
Termination Date, (iii) unused vacation pay, and (iv) any earned and accrued
bonuses and incentive compensation as of the Termination Date.

 

     (b) Affiliate means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms as defined in
Sections 424(e) and (f), respectively, of the Code.

 

     (c) Board means the Board of Directors of MISONIX, INC.

 

     (d) Cause shall have the meaning set forth in Section 5(b) of the Agreement
to which this Schedule forms a part thereof.

 

11

 

 

     (e) Change in Control means (i) a sale, lease, license or other disposition
of all or substantially all of the assets of the Company, (ii) a consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the shareholders of the
Company immediately prior to such consolidation, merger or reorganization, own
less than fifty percent (50%) of the outstanding voting power of the surviving
entity and its parent following the consolidation, merger or reorganization, or
(iii) any transaction or series of related transactions involving a person or
entity, or a group of affiliated persons or entities (but excluding any employee
benefit plan or related trust sponsored or maintained by the Company or an
Affiliate) in which such persons or entities that were not shareholders of the
Company immediately prior to their acquisition of Company securities as part of
such transaction become the owners, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction and other than as part of a private
financing transaction by the Company, or (iv) a Change in the Incumbent Board.
For purposes of this Plan, a Change in the Incumbent Board shall occur if the
existing members of the Board on the date of the Agreement to which this
Schedule forms a part thereof (the “Incumbent Board” ) cease to constitute at
least a majority of the members of the Board, provided , however , that any new
Board member shall be considered a member of the Incumbent Board for this
purpose if the appointment or election (or nomination for such election) of the
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board who are then still in office.

 

     (f) Code means the Internal Revenue Code of 1986, as amended.

 

     (g) Company means MISONIX, INC., a New York corporation, and any successor
as provided in Section 4(b) hereof.

 

     (h) Committee means the Compensation Committee of the Board of Directors of
the Company.

 

     (i) Constructive Termination means a termination initiated by Executive
because any of the following events or conditions have occurred:

 

          (i) a change in Executive’s position or responsibilities (including
reporting responsibilities) which represents a material adverse change from
Executive’s position or responsibilities as in effect, immediately preceding the
effective date of a Change in Control or at any time thereafter; the assignment
to Executive of any duties or responsibilities which are materially and
adversely inconsistent with Executive’s position or responsibilities as in
effect immediately preceding the effective date of a Change in Control or at any
time thereafter; except in connection with the termination of Executive’s
employment for Cause or the termination of Executive’s employment because of
Executive’s Disability or death, or except as the result of a voluntary
termination by Executive other than as a result of a Constructive Termination;

 

          (ii) a material reduction in Executive’s Pay or any material failure
to pay Executive any compensation or benefits to which Executive is entitled
within five (5) days of the date due;

 

          (iii) The Company’s requiring Executive to relocate his principal
worksite to any place outside a fifty (50) mile radius of Executive’s current
worksite, except for reasonably required travel on the business of the Company
or its Affiliates which is not materially greater than such travel requirements
prior to the Change in Control;

 

          (iv) the failure by the Company to continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which Executive was participating
immediately preceding the effective date of a Change in Control or at any time
thereafter, unless such plan is replaced with a plan that provides substantially
equivalent compensation or benefits to Executive;

 

          (v) the insolvency or the filing (by any party, including the Company)
of a petition for bankruptcy of the Company, which petition is not dismissed
within sixty (60) days;

 

          (vi) any material breach by the Company of any provision of this
Schedule;

 

          (vii) the failure of the Company to obtain an agreement, from any
successors and assigns to assume and agree to perform the obligations created
under this Plan as a result of a Change in Control, as contemplated in Section 4
hereof.

 

     Executive must notify the Company of the circumstances on which a
Constructive Termination is purportedly based within ninety (90) days of the
initial occurrence of any such event. The Company shall have thirty (30) days
from the date of such notice to cure such event or condition.

 

     (j) Disability means the permanent and total disability of a person within
the meaning of Section 409A(a)(2)(C) of the Code.

 

     (k) Involuntary Termination without Cause means the termination of
Executive’s employment which is initiated by the Company for a reason other than
Cause.

 

     (l) Pay means an amount equal to two (2) times the sum of (a) Executive’s
annual base pay and (b) bonus at the highest rate paid Executive for any fiscal
year during the aggregate period of Executive’s employment by the Company.

 

12

 

 

     (m) Termination Date means the last date on which Executive is in active
pay status as an employee with the Company. A holiday cannot constitute a
Termination Date unless Executive actively provided services for the Company on
such holiday.

 

13

